Citation Nr: 1750034	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  17-12 927	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple system atrophy (MSA), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from July 1963 to August 1993 with service in the Republic of Vietnam.  His extensive and distinguished service has been recognized by many awards including two Purple Hearts, a Bronze Star Medal, and a Legion of Merit.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  His case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.


FINDING OF FACT

The Veteran's currently diagnosed MSA is likely the result of his active service.


CONCLUSION OF LAW

The criteria for service connection are met for MSA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Veteran served in the Republic of Vietnam and is, therefore, presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For veterans exposed to an herbicide agent during active service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met.  The Veteran's diagnosed MSA is not currently a disease for which presumptive service connection based on herbicide exposure may be granted.  However, service connection can still be granted based on evidence showing actual causation, as is the case here.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the Veteran's post-service treatment records reflects that he has been diagnosed with MSA.  Although his service treatment records are negative for such a diagnosis, it is presumed that he was exposed to herbicide agents during his service in Vietnam, as noted above.  As such, the first and second elements of Shedden/Caluza are met.

Although the Veteran's MSA does not meet the criteria for presumptive service connection, several of his treating physicians have found that his MSA is likely due to his in-service herbicide exposure.  Significantly, an October 2013 treatment record from Landstuhl Regional Medical Center noted the Veteran's Agent Orange exposure and that he could file a claim for service connection for his MSA based on this exposure.  A June 2015 letter noted that the Veteran's MSA is rare and may be related to his prior toxin exposure, including Agent Orange.  Most recently, a September 2017 letter from a VA physician notes that, although the connection has not been studied, it is possible that the Veteran's MSA is related to his in-service Agent Orange exposure.  Finally, at the September 2017 Board hearing, the Veteran and his wife provided credible testimony that other physicians had told them that the Veteran's MSA was related to Agent Orange.  These records and testimony suggest that the Veteran's treating providers consistently have expressed a belief that his MSA is related to service.

The Board notes that there is also a weak negative February 2017 VA opinion of record and that the claim could be remanded for a new opinion that addresses the positive and negative opinions of record.  However, as there are multiple and consistent positive nexus opinions from the Veteran's treating physicians, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current MSA is related to his military service, including his presumed in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for MSA is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for MSA is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


